Fourth Court of Appeals
                                San Antonio, Texas
                                       April 24, 2019

                                    No. 04-19-00113-CR

                                       Roger SOLIZ,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009CR0755B
                        Honorable Mary D. Roman, Judge Presiding

                                          ORDER

     In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION.

       It is so ORDERED on April 24, 2019.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of April, 2019.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court